COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00161-CR
                              NO. 02-16-00162-CR


SCOTT MICHAEL LEFLER                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
              TRIAL COURT NOS. 1416308D, 1439037D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Scott Michael Lefler attempts to appeal from his convictions for

driving while intoxicated, felony repetition.     See Tex. Penal Code Ann. §§

49.04(a), 49.09(b)(2) (West Supp. 2015). Lefler pleaded guilty in both cases

pursuant to plea bargains, and in accordance with the plea bargains, the trial

court sentenced him to eight years’ confinement in both cases to run

      1
       See Tex. R. App. P. 47.4.
concurrently. The trial court’s certification of his right to appeal in both cases

states that the case “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2).

      On April 27, 2016, we notified Lefler that his appeals could be dismissed

based on the trial court’s certifications unless he or any party desiring to continue

the appeals filed a response on or before May 9, 2016, showing grounds for

continuing the appeals.2 See Tex. R. App. P. 25.2(d), 44.3. No response has

been filed.

      In accordance with the trial court’s certifications, we therefore dismiss

Lefler’s appeals.3 See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 9, 2016



      2
        That same day, we also notified Lefler that it appeared we lacked
jurisdiction over his appeals because his notice of appeal was not timely filed.
See Tex. R. App. P. 26.2(a).
      3
        Lefler’s attorney filed a motion to withdraw after we sent our jurisdiction
letter. Because we dismiss Lefler’s appeals, we deny his attorney’s motion to
withdraw as moot.


                                         2